Citation Nr: 1228758	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to January 1974.  
This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine, in which the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his current bilateral hearing loss is causally or etiologically related to service.  

2.  Affording the Veteran the benefit of the doubt, his current tinnitus is causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

Discussion 

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus which he sustained in service due to noise exposure as a result of his military occupational specialty (MOS), aviation operations clerk in the United States Marine Corp.  Specifically, he asserts that his hearing loss and tinnitus had its onset in 1974, due to several years of noise exposure from helicopters and working on a flight line without the use of hearing protection.  See June 2008 statement from the Veteran.  He further asserts that he has experienced difficulty hearing, and ringing in his ears since such time.  See December 2008 VA examination report.   
The Veteran's service treatment records include the report of a June 1969 induction physical examination, which was negative for complaints, treatment, or a diagnosis of any kind of hearing disorder.  The examination report demonstrates that the Veteran's hearing bilaterally was evaluated as normal upon entry into service, as shown by the results of the audiometric report, which reveals the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5

0
LEFT
5
0
-5

        5

       The Veteran's January 1974 separation physical examination report was negative for complaints, treatment, or a diagnosis of a hearing condition; however, audiometric testing revealed some amount of hearing loss bilaterally, as demonstrated by the audiogram, as there was clearly an upward shift in puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
25 
LEFT
20
15
15
15
        15

A post-service private treatment record and opinion letter from L.W., CCC-A, dated in June 2008 notes that the Veteran was examined and evaluated for hearing loss and tinnitus.  L.W. noted the Veteran's hearing loss was first identified during service involvement with aircraft, as well as the Veteran's report of tinnitus since 1974, also during service.  L.W. indicated that the hearing test shows moderate high frequency sensorineural hearing loss bilaterally.  She concluded that the Veteran needs binaural open-ear style amplification for his bilateral hearing loss.      

A June 2008 private opinion letter from D.R. Ph.D., Director of Hearing Evaluation and Rehabilitation notes that the Veteran was examined for an audiometric assessment earlier that month.  D.R. noted the Veteran's history of hearing loss for several years that was possibly caused by working around aircraft during service.  D.R. stated that the audiometric results show bilateral high frequency sensorineural hearing loss.  Specifically, he noted hearing to be within normal limits to 2000 Hz, with a precipitous loss to 60 decibels at 8000 Hz.  D.R. stated that this type of loss is consistent with someone who has worked in the vicinity of loud noise over an extended period of time.  

The Veteran was afforded a VA examination in December 2008, during which he reported that he experienced bilateral hearing loss and constant ringing in his ears since service, which he attributed to noise exposure.  He reported that he served on a flight line and was exposed to jet and helicopter noise.  He further stated that he experienced constant ringing in his ears since such noise exposure during service.  The Veteran denied any post-service occupational or recreational noise exposure; specifically, he report that he works in an office and performs data processing.    

Upon examination and review of the Veteran's claims file, the examiner diagnosed constant tinnitus and bilateral sensorineural hearing loss from a range of normal to mild in nature (26-40 Hz).  The examiner conceded noise exposure during service based upon the Veteran's MOS; however, he opined that his current hearing loss and tinnitus were not caused by or a result of his service because the Veteran's hearing was normal bilaterally upon entry into service, as well as upon separation from service.  

The examiner noted that upon separation from service, audiological testing reveals a minor threshold shift bilaterally; however, the Veteran had clinically normal hearing at that time.  The examiner noted the Veteran's contentions of hearing loss and tinnitus since service, but stated that such contentions were not supported by his service treatment records, nor his report of normal hearing at the time of his reported hearing test eight or nine years ago, although the Veteran was reportedly diagnosed with tinnitus as such time.  The examiner concluded that the Veteran's current bilateral hearing loss and tinnitus more likely had their onset in recent years, due to medical conditions which were diagnosed or undiagnosed.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

The Board must weigh the VA and private medical opinions of record to determine which are the most probative to the question of whether there is a relationship between the Veteran's current bilateral hearing loss and/or tinnitus disorders and his service.  

L.W.'s June 2008 private opinion letter and the accompanying audiometric evaluation, as well as D.R.'s private opinion letter support the Veteran's claim.
Although L.W. did not review the Veteran's claims file, she noted the Veteran's past history of noise exposure in service, and indicated that his hearing loss and tinnitus were first identified during such service, as the Veteran was involved with the maintenance of aircraft.  L.W.'s opinion is based upon an accurate assessment of the Veteran's service treatment records, as his separation physical examination report demonstrates that he underwent a significant upward shift in puretone thresholds since his entry into service.  L.W.'s opinion and D.R.'s opinion letter, 
respectively, considered the Veteran's lay statements regarding his exposure to noise during service, to include difficulty hearing which had worsened over time.  Further, L.W.'s opinion included an explanation of the medical principles that support the opinion that the Veteran's current hearing loss is the result of noise exposure during his service.

The Board finds the December 2008 VA examination report to be of no probative value for a host of reasons.  First, the basis of the negative opinion, in significant part, appears to be that the Veteran's hearing was noted to be "normal" upon separation from service.  Although the examiner indicated that he reviewed the Veteran's claims file and noted a minor shift in puretone thresholds, he failed to discuss the significance of such.  In fact, there was a drastic upward shift in puretone thresholds shown on the January 1974 separation physical examination report.  Thus, the examiner did not provide an accurate assessment of the evidence of record.  

Without explanation, the examiner opined that the Veteran's hearing loss and tinnitus were due to his "medical conditions diagnosed or undiagnosed."  There is, however, absolutely no evidence of record which indicates that the Veteran has been diagnosed with any condition that caused his current bilateral hearing loss and tinnitus disabilities.   The examiner's reference to undiagnosed conditions as a possible cause of the disabilities is based on pure speculation.  

Finally, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service ringing in his ears; specifically, that such condition began during service in 1974, subsequent to several years of working on a flight line.  

The Board finds the June 2008 private opinion from L.W., the Veteran's private audiologist, the most probative.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and considered the Veteran's reported medical history.  To the extent that the private opinion does not specifically address whether the Veteran's current tinnitus is related to his service, the Board finds that L.W.'s statement may be construed as linking the Veteran's hearing loss, including tinnitus, to his exposure to noise during service.  Moreover, the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving as an aviation clerk, is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's DD Form 214 also demonstrates his MOS as an aviation operations clerk, supporting his claimed exposure to noise.  

Tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented written statements regarding his in-service incurrence of tinnitus, and there is evidence of a current tinnitus disability.  

Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


